 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY A. SCALES,                                   No. 2:18-cv-0408 CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    O. GRIFFIN,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On July 10, 2019, the

18   undersigned held a settlement conference in the above titled action. During the settlement the

19   parties reached an agreement. The terms of the agreement were put on the record. (ECF No. 25.)

20   The parties were directed to file dispositional documents within thirty days. Plaintiff has now

21   submitted a letter stating that he has not received the settlement payment. (ECF No. 28.)

22   Accordingly, the court will direct the defendant to file a response indicating the status of the

23   settlement payment.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that within fourteen days of the filing of this

 2   order, defendant shall file and serve a statement reflecting the status of the settlement payment,
 3   including all appropriate declarations and/or documents.
 4   Dated: January 21, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16
     DB:12
17   DB:1/Orders/Prisoner/Civil.Rights/scal0408.settl.osc

18

19

20
21

22

23

24

25

26
27

28
                                                            2
